DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
The claims cite “Radiofrequency transmission line,” “Radiofrequency device,” and “system,” however grammatical practice requires the use of an article, such that claims 1, 8, & 10 should begin with the articles --A--, and claims 2-7 & 9 should begin with the article --The--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first capacitor" in line 4 and “the second capacitor” in line 3. There is insufficient antecedent basis for these limitations in the each first capacitor-- and “the second capacitor” will be interpreted as --each second capacitor--.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “each first capacitor and each second capacitor has a capacitance that is greater than or equal to 10 picofarads”, and the claim also recites “notably in the range of 10 picofarads and 4.7 nanofarads” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
More specifically, it is not clear if the use of the term “notably” is meant to limit the range to be from 10 picofarads to 4.7 nanofarads, as it appears to be.
Claim 4 is rejected as being based on indefinite claim 3.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 & 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazlouman et al. (US PGPub 20160380609), as cited by applicant.
As per claim 1:
Mazlouman et al. discloses in Fig. 2:
A radiofrequency (para [0007]) transmission line (signal conductor 212 w/ outer shielding structure 214) having a first end (input connector 218) and a second end (output connector 220), the transmission line being configured so as to allow the transmission of a radiofrequency electrical signal between the first end and the second end (AC coupler 200), the transmission line including a main conductor (signal conductor 212) and a ground plane (shielding structure 214 provides a path to ground, para [0048]) electrically connected to an electrical ground of the transmission line, the main conductor including a set of portions (conductive elements 234, shown in related Fig. 4A) connected in series between the first end and the second end and a set of first capacitors (capacitors 230), the set of portions including a set of first portions, each first capacitor being inserted between two contiguous first portions (as seen in related Fig. 4A), each first capacitor including a first electrode electrically connected to one of the first portions between which the first capacitor is inserted and a second electrode electrically connected to the other of the first portions between which the first capacitor is inserted (capacitors are described as being leadless multilayer capacitors, para [0052], which as DC-blocking capacitors (abstract) inherently comprise two electrodes separated by a dielectric, as per the definition of a DC-blocking capacitor), 
wherein the ground plane (as seen in related Fig. 7A) comprises a set of portions (plurality of conductive elements 272) connected in series between the first end and the second end and a set of second capacitors (shielding structure capacitors 268), the set of portions including a set of second portions, each second capacitor being inserted between two contiguous second portions, each second capacitor including a third electrode electrically connected to one of the second portions between which the second capacitor is inserted and a fourth electrode electrically connected to the other of the second portions between which the second capacitor is inserted (capacitors are described as being leadless multilayer capacitors, para [0052], which as DC-blocking capacitors (abstract) inherently comprise two electrodes separated by a dielectric, as per the definition of a DC-blocking capacitor).

	As per claim 2:
	Mazlouman et al. discloses in Fig. 2:
each first capacitor is configured for preventing the passage of an electrical current between the first electrode and the second electrode in the case of an electrical failure of each first capacitor and each second capacitor is configured for preventing the passage of an electrical current between the third3 82102734v.1Docket No. 107US2)electrode and the fourth electrode in the case of an electrical failure of the second capacitor (capacitors are DC blocking capacitors, para [0052], such that an electrical failure of the capacitor (e.g. disconnection at the capacitor input) results in preventing the passage of an electrical current between the electrodes).
	
	As per claim 7:
	Mazoulman et al. discloses in Fig. 2:
a substrate (central dielectric substrate 238 and outer dielectric substrate 276A, which may be separated by a solid dielectric, para [0048]) having two mounting faces (top surfaces of 238 and 276A) parallel to one another, each first capacitor of the main conductor being4 82102734v.1Docket No. mounted on one of the mounting faces (top surface of central dielectric 238), each second capacitor of the ground plane being mounted on the other mounting face (top surface of outer dielectric substrate 276A), each mounting face being perpendicular to a direction (D) normal to the substrate (each face extends normal to D), each first capacitor of the main conductor being aligned in the normal direction (“Y”) with a corresponding second capacitor of the ground plane (Fig. 2 shows that the capacitors are vertically aligned when viewed from the “Z” direction).	

	As per claim 8:
	Mazlouman et al. discloses in Fig. 2 and related Fig. 1:
	A radiofrequency device comprising a radiofrequency transmission line according to claim 1 (Fig. 1 shows the AC coupler 120 of Fig. 2 connected between ion detector 114 and data acquisition system 118).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazlouman et al. (US PGPub 20160380609) in view of Penwell et al. (US PGPub 20110279943), both cited by applicant.

As per claim 3:
Mazlouman et al. does not disclose:
each first capacitor and each second capacitor has a capacitance greater than or equal to 10 picofarads, notably in the range between 10 picofarads and 4.7 nanofarads.
	Penwell et al. discloses in Fig. 1:
a surge protector (100) able to provide an RF path for AC signals (RF path 155) using a capacitor with a range that can be between 10 picofarads and 4.7 nanofarads (up to 15 pF, para [0020]), and that the capacitance is chosen based on the desired flow of AC signals and the desired frequency behavior (para [0020]).
	At the time of filing, it would have been obvious for the capacitors of Mazlouman et al. to have a capacitance greater than or equal to 10 picofarads, notably in the range between 10 picofarads and 4.7 nanofarads as a design parameter for determining the AC signal behavior of the AC coupler of Mazlouman et al. as is well-understood in the art as illustrated by the range of capacitor values described by Penwell et al.
	
	As per claim 4:
	Mazlouman et al. disclosesin Fig. 2:
	The main conductor further comprises at least two third portions (related Fig. 4a shows the main conductor comprising 9 portions, such that the first half may be the first portions, and the second half may be the second portions) and including a fifth electrode electrically connected to one of the third portions (signal conductor capacitors 230 between third portions) and a sixth electrode electrically connected to the other third portion (capacitors are described as being leadless multilayer capacitors, para [0052], which as DC-blocking capacitors (abstract) inherently comprise two electrodes separated by a dielectric, as per the definition of a DC-blocking capacitor).
	Mazlouman et al. does not disclose:
the main conductor further comprises at least two third portions and at least one third capacitor having a capacitance less than or equal to 50 picofarads, the third capacitor being inserted between the two third portions and including a fifth electrode electrically connected to one of the third portions and a sixth electrode electrically connected to the other third portion.
Penwell et al. discloses in Fig. 1:
a surge protector (100) able to provide an RF path for AC signals (RF path 155) using a capacitor with a range that can be between 10 picofarads and 4.7 nanofarads (up to 15 pF, para [0020]), and that the capacitance is chosen based on the desired flow of AC signals and the desired frequency behavior (para [0020]).
	At the time of filing, it would have been obvious for the third capacitors of Mazlouman et al. to have a capacitance less than or equal to 50 picofarads as a design parameter for determining the AC signal behavior of the AC coupler of Mazlouman et al. as is well-understood in the art as illustrated by the range of capacitor values described by Penwell et al.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazlouman et al. (US PGPub 20160380609), as cited by applicant, in view of Yang (US PGPub 20150243608).
As per claim 5:
Mazlouman et al. does not disclose:
at least one voltage clipping circuit configured for limiting, in absolute value, a difference of electrical potential between the main conductor and the ground plane.
	Yang discloses in Fig. 2:
The use of at least one voltage clipping circuit (Schottky diodes 62, 64) configured for limiting, in absolute value (either polarity, para [0003]), a difference of electrical potential between a main conductor (center conductor 120) and a ground plane (ground shell 130).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide at least one voltage clipping circuit such as that of Yang between the main conductor and the ground plane to provide the benefit of preventing damage to circuit components caused by a large voltage or current event, as taught by Yang, (para [0003]).
	
	As per claim 6:
Mazlouman et al. does not disclose:
each voltage clipping circuit comprises a first connection terminal electrically connected to a second portion of the main conductor and a second connection terminal electrically connected to the ground plane.
Yang discloses in Fig. 2:
The use of at least one voltage clipping circuit (Schottky diodes 62, 64) configured for limiting, in absolute value (either polarity, para [0003]), a difference of electrical potential between a main conductor (center conductor 120) and a ground plane (ground shell 130).
	As a consequence of the combination of claim 5, each voltage clipping circuit comprises a first connection terminal electrically connected to a second portion (a portion of the signal conductor) of the main conductor and a second connection terminal electrically connected to the ground plane (as per the voltage clipping circuits of Yang).

	Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cordaro et al. (US Patent 10038469) in combination with Mazlouman et al. (US PGPub 20160380609), as cited by applicant.
	As per claim 8:
	Cordaro et al. discloses a radiofrequency device (col. 2 lines 32-43) with a radio frequency transmission line (DC block jumper 422-1).
	Cordaro et al. does not disclose the radiofrequency transmission line of claim 1.
	Mazlouman et al. discloses the radiofrequency transmission line of claim 1.
	At the time of filing, it would have been obvious to one of ordinary skill in the art it would have been obvious to replace the DC block jumper of Cordaro et al. with the radiofrequency transmission line of Matzlouman et al. as an art-recognized alternative/equivalent DC block transmission line.
	
	As per claim 9:
	Cordaro et al. discloses in Fig. 4:
A control module (First DC I/O port CBD 308, shown in related Fig. 3, corresponding to at least quadraplexer 402), an antenna connected to the control module via a DC blocking A/C coupler (DC block jumper 422-1), and a power supply (DC current, abstract).

	Cordaro et al. does not disclose:
a control module, an antenna connected to the control module via the radiofrequency transmission line, and a power supply able to receive a first electrical voltage and to convert the first electrical voltage into a second electrical voltage supplying the control module, the first electrical voltage being notably greater than or equal to 24 volts.
	At the time of filing, it would have been obvious to one of ordinary skill in the art
for the radiofrequency device comprising the transmission line to include a power supply able to receive a first electrical voltage and to convert the first electrical voltage into a second electrical voltage (such as a DC voltage) supplying the control module, the first electrical voltage being notably greater than or equal to 24 volts, to provide the benefit of converting common electrical transmission voltages (such as 120/240 V) to the required voltage for a specific circuit power supply (DC) as a common method known in the art that provides the benefit of enabling the function of the radiofrequency device as per Cordaro et al.

	As per claim 10:
	Cordaro et al. discloses:
System for monitoring an installation comprising a housing (CBD units include a housing 102, as shown in related Fig. 1) the system comprising a radiofrequency device according to Claim 9 and a centralization device (server 930 or host 924, shown in related Fig. 9), the antenna being disposed outside of the housing (as shown in related Fig. 3), the control module being accommodated inside the housing (as shown in related Fig. 1), the transmission line being configured for transmitting radiofrequency electrical signals between the control module and the antenna (col. 12 lines 33-48), the control module being configured for communicating with the centralization device by radiofrequency communications via the antenna (cols. 15-16 lines 49-4 and col. 16 line 51-col. 17 line 22).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Samuel S Outten/Examiner, Art Unit 2843